Name: Commission Implementing Decision (EU) 2016/1967 of 8 November 2016 amending Article 3 of Decision 2002/757/EC on provisional emergency phytosanitary measures to prevent the introduction into and the spread within the Community of Phytophthora ramorum Werres, De Cock &amp; Man in 't Veld sp. nov. (notified under document C(2016) 7075)
 Type: Decision_IMPL
 Subject Matter: trade;  America;  international trade;  European Union law;  agricultural activity;  agricultural policy;  wood industry
 Date Published: 2016-11-10

 10.11.2016 EN Official Journal of the European Union L 303/21 COMMISSION IMPLEMENTING DECISION (EU) 2016/1967 of 8 November 2016 amending Article 3 of Decision 2002/757/EC on provisional emergency phytosanitary measures to prevent the introduction into and the spread within the Community of Phytophthora ramorum Werres, De Cock & Man in 't Veld sp. nov. (notified under document C(2016) 7075) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 3(1) of Commission Decision 2002/757/EC (2) susceptible plants and susceptible wood may only be introduced into the territory of the Union if they comply with the emergency phytosanitary measures contained in points 1a and 2 of Annex I to that Decision. The second subparagraph of Article 3(1) of Decision 2002/757/EC provides for a derogation for bark-free sawn wood of Acer macrophyllum Pursh and Quercus spp. L., originating in the United States of America. It may be introduced into the Union until 30 November 2016 without complying with the conditions set out in point 2 of Annex I to that Decision, provided that it complies with the conditions set out in Annex II to that Decision. (2) Implementing Commission Decision (EU) 2015/893 (3) lays down the requirements for the introduction into the Union of bark-free sawn wood of Acer spp. originating in third countries. Those requirements are considered necessary for the phytosanitary protection of Union territory from Anoplophora glabripennis (Motschulsky) and no derogation from them should be considered justified. That species of bark-free sawn wood should therefore no longer be subject to the derogation provided for in Decision 2002/757/EC (3) In light of the information submitted periodically by Member States to the Commission, it may be concluded that the application of the specific conditions laid down in Annex II to Decision 2002/757/EC is sufficient to prevent the introduction of harmful organisms into the Union. Member States should continue to apply those conditions with regard to bark-free sawn wood of Quercus spp. L., originating in the United States of America. The assessment of the technical information submitted by the United States shows that the Kiln Drying Sawn Hardwood Lumber Certification Program, referred to in Article 6a(3) of Decision 2002/757/EC, is functioning effectively. (4) Therefore the authorisation for the derogation in respect of bark-free sawn wood of Quercus spp. L. originating in the United States of America should be extended until 31 December 2026 in order to avoid any unnecessary disruptions of trade with regard to that wood. (5) Decision 2002/757/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Amendment of Decision 2002/757/EC The second subparagraph of Article 3(1) of Decision 2002/757/EC is replaced by the following: By way of derogation from the first subparagraph, until 31 December 2026 bark-free sawn wood of Quercus spp. L. originating in the United States of America may be introduced into the Union without complying with point 2 of Annex I to this Decision, provided that it complies with the conditions set out in Annex II to this Decision. Article 2 Addressees This Decision is addressed to the Member States. Done at Brussels, 8 November 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Decision 2002/757/EC of 19 September 2002 on provisional emergency phytosanitary measures to prevent the introduction into and the spread within the Community of Phytophthora ramorum Werres, De Cock & Man in 't Veld sp. nov. (OJ L 252, 20.9.2002, p. 37). (3) Commission Implementing Decision 2015/893/EC of 9 June 2015 as regards measures to prevent the introduction into and the spread within the Union of Anoplophora glabripennis (Motschulsky) (OJ L 146, 11.6.2015, p. 16).